Citation Nr: 1004241	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-03 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968 
and from March 1971 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2009, in support of his claim, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge of the Board - also commonly referred to as a travel 
Board hearing.


FINDING OF FACT

The Veteran's PTSD causes depressed mood, flattened affect, 
anxiety, decreased concentration, constricted affect, 
lethargic psychomotor activity, and sleep impairment, 
amounting to serious - but not total, social and 
occupational impairment.


CONCLUSION OF LAW

The criteria are met for a higher 70 percent, but no greater, 
initial rating for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in 
substantiating this claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

For a claim, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claim.  See 73 
FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.



Ideally, this VCAA notice should be provided prior to an 
initial unfavorable decision on a claim by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id. 



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  



On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content of VCAA notice.

In this particular case at hand, a letter satisfying these 
notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in October 2006, prior to initially adjudicating 
his claim in the October 2007 decision at issue in this 
appeal, the preferred sequence.  That letter, and a 
subsequent letter in May 2008, informed him of the evidence 
required to substantiate his claim - which, keep in mind, 
initially was for service connection, since granted, and is 
now for a higher initial rating, a downstream issue.  The 
letters also apprised him of his and VA's respective 
responsibilities in obtaining supporting evidence.  As well, 
he was advised of the downstream disability rating and 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).



In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap 
v. Nicholson, 21 Vet. App. 112, 119 (2007).  Thereafter, once 
a notice of disagreement (NOD) has been filed, for example 
contesting a downstream issue such as the initial rating 
assigned for the disability, the notice requirements for 
rating decisions and SOCs described in 38 U.S.C. §§ 5104 and 
7105 control as to any further communications with 
the Veteran, including as to what evidence is necessary to 
establish a more favorable decision with respect to 
downstream elements of the claim.  The RO sent the Veteran 
this required SOC in December 2007, discussing the reasons 
and bases for not assigning an initial rating higher than 30 
percent for the PTSD and citing the applicable statutes and 
regulations.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA outpatient records, and 
the report of his VA compensation examinations.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  The 
reports of the examinations and the other evidence of record 
contain the findings needed to properly adjudicate his claim 
in terms of assessing the severity of his PTSD, 
the determinative issue.  So another examination is not 
needed.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 
517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and 
Green v. Derwinski, 1 Vet. App. 121 (1991).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in exhaustive detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.

Whether the Veteran is Entitled to an Initial Rating Higher 
than 30 Percent for his PTSD

Service connection for PTSD was granted in the October 2007 
decision at issue.  A 30 percent initial rating was assigned, 
retroactively effective from October 2, 2006, the date of 
receipt of the Veteran's claim for this condition.  
His appeal is for a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (indicating that when, 
as here, the Veteran appeals his initial rating following the 
grant of service connection, VA adjudicators must consider 
his claim in this context - which includes determining 
whether his rating should be "staged" to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others).

Disability ratings are determined by applying the Schedule 
for Rating Disabilities (Rating Schedule), which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  



Under the General Rating Formula for Mental Disorders, a 30 
percent rating is assigned for PTSD when it results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A higher 50 percent evaluation is warranted when the disorder 
causes occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumulatory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

An even higher 70 percent rating is assigned when the 
condition causes occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.



The highest possible rating, 100 percent, requires total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  But this list 
is not exhaustive or all-inclusive; rather, use of this 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. §§ 4.2, 4.6.

A Global Assessment of Functioning (GAF) score is a scaled 
rating reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994) (DSM-IV).

A GAF of 41 to 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).

In reviewing the findings and history elicited at VA 
examination, the Board concludes the Veteran's PTSD is more 
commensurate with a higher 70 percent rating, especially when 
resolving all reasonable doubt concerning this in his favor.  
38 C.F.R. §§ 4.3, 4.7.

The Veteran is socially isolated; he has few to no friends, 
and even many of the relationships in his family are 
strained, except, for example, with his brother who 
accompanied him to the recent July 2009 hearing.  The Veteran 
reports that he is unable to sleep well and has nightmares 
three to four times each week, as well as intrusive thoughts 
and flashbacks of his combat experiences in the military.  
Indeed, he tends to avoid things that remind him of Vietnam 
and reports being hypervigilant, emotionally numb, easily 
startled, and easily angered.  There also are indications 
that he sometimes neglects his personal appearance and 
hygiene, about every two weeks.

In regards to social impairment, during his July 2007 VA 
examination, the Veteran reported that he been married 5 
times.  Mental cruelty was a factor in at least 2 of his 
marriages.  He had 3 children.  But he reported being close 
to only one of his sons, whom he saw on a monthly basis.  He 
lived with his brother, as he does now.  He said he was able 
to develop specific techniques to help him control his 
anxiety and irritability.  He experienced nightmares 3 times 
a month, which was down from 3 times weekly.  He watched 
football and NASCAR.  He enjoyed working in his wood workshop 
and fishing.  He reported a history of significant alcohol 
abuse, but he had been sober since the mid 1990s, so for 
several years.

In regard to industrial or occupational impairment, the 
Veteran reported a 
post-service history of different types of labor-related jobs 
that had included carpentry and laying different types of 
flooring.  He had worked 11 years in industrial maintenance 
at a local factory.  He attempted self employment as a 
carpet layer, but returned to paid employment at a local 
garage.  At the time of that VA examination, he was working 
part time with a boll weevil eradication company.



On objective mental status evaluation, he was casually 
dressed and well groomed.  His affect was full.  His thought 
process was goal directed.  There was no evidence of 
delusional thinking, hallucinations, suicidal ideations, or 
homicidal ideations.  The examiner assigned a GAF score of 60 
- which, according to the DSM-IV, indicates he had moderate 
social and occupational impairment.

The results of the Veteran's more recent March 2009 VA 
examination, however, show more severe PTSD-related symptoms.  
He said that, besides family members, he had very limited 
social contact.  Also, due to low energy and lack of 
motivation, he avoided contact even with his son and 
grandchild.  He continued to live with his brother, who, as 
mentioned, accompanied him to the recent July 2009 hearing.  
The frequency of his war-time nightmares had increased to 3 
times weekly.  He indicated that he was unemployed and, 
concerning this, the VA examiner referred to a November 2007 
statement from the Veteran's former employer (included in the 
claims file), noting the Veteran had had difficulty with his 
assigned duties.  He often failed to turn in his reports and, 
whenever he did, they were incomplete, causing his supervisor 
considerable work and frustration.  This supervisor further 
commented that the Veteran was not sociable and that, 
since his employment was only part time, he had elected to 
keep him employed.  This supervisor added, however, that the 
Veteran's PTSD really affected his attention to detail, also 
that the Southeastern Boll Weevil Eradication Program 
there was terminated (so longer a source of employment), and 
that this supervisor could not in earnest give the Veteran a 
favorable recommendation for other employment.

The July 2009 VA examiner confirmed the Veteran has this 
difficulty in his employment, including in terms of his 
interpersonal problems with coworkers and decreased 
concentration.  This examiner noted the Veteran initially 
began individual therapy, but due to his improvement in 
symptoms, group therapy was suggested.  He attended a weekly 
support group from March to September 2007, but he 
discontinued because "he got little out of it towards the 
end," although, according to medical reports and the 
Veteran, it was beneficial.



In summarizing the results of that July 2009 VA examination, 
the examiner indicated the Veteran had worked only part time 
since 1998, and that he had experienced reduced productivity 
and efficiency even in these recent part time jobs.  
Moreover, he describes little-to-no contribution to his 
extended family responsibilities, denies any significant 
relationships with others outside his two siblings, and lives 
with his brother who reportedly insisted they live together 
because family members were "concerned about [the 
Veteran]."  The examiner further explained that the Veteran 
listed no recreational activities outside of his occasional 
work in his woodshop, a hobby he had previously enjoyed and 
did with more regularity (i.e., was suffering from 
anhedonia).  So, according to the examiner, the Veteran was 
functioning at a lower level in both realms of occupation and 
social relations due to his increase in PTSD symptoms, namely 
his depression.  The examiner further noted that the 
Veteran's current unemployment, and his lack of adequate PTSD 
treatment, also contributes to his lowered functioning.

The remainder of the examination report discusses the linkage 
between the Veteran's PTSD symptoms and the aforementioned 
changes in his impairment, in functional state, and quality 
of life.  One thing particularly worth noting in this 
remaining regard is that the examiner indicated the Veteran 
continues to look for work, although it seems that his 
symptoms make him unlikely to obtain or keep a full time job.  
This is consistent with the GAF score of 50 that the examiner 
assigned, which, according to the DSM-IV, indicates the 
Veteran has "serious" social and occupational impairment - 
including "no friends" and "unable to keep a job."

The Veteran's July 2009 hearing testimony reiterated the 
points the VA examiner had recently noted following that 
March 2009 VA examination.  The Veteran's brother also noted 
the Veteran's various symptoms.  As well, the record includes 
statements of the Veteran's family, including his sister, 
brother, and ex-wife.



So, on the whole, the "serious" social and occupational 
impairment noted by the March 2009 VA examiner, supported by 
the Veteran's contemporaneous July 2009 hearing testimony 
(and testimony from his brother, with whom he lives, as well 
as the several statements from his other family and ex-wife), 
indicate the level of impairment attributable to his PTSD is 
more commensurate with a higher 70 percent rating.  And, 
again, this is especially true when resolving all reasonable 
doubt concerning this in his favor.  38 C.F.R. §§ 4.3, 4.7.

The March 2009 VA examiner clarified, however, that the 
Veteran does not have total social and occupational 
impairment due to his PTSD - as required for an even higher 
100 percent rating.  To this end, the VA examiner explained 
that the Veteran was probably improperly medicated, and that, 
if he received and adhered to a proper dosage of medication 
and took advantage of the therapy offered, his situation 
would likely significantly improve, including specifically in 
terms of lessening the severity of the various symptoms 
mentioned.  So while the Veteran's "serious" social and 
occupational impairment is tantamount to "severe" 
disability from his PTSD, thus warranting a higher 70 percent 
initial rating, it is not such that he his completely or 
totally disabled as to warrant the highest possible rating of 
100 percent.  Hence, to this extent the appeal is being 
granted.

For essentially these same reasons, the Board is not 
obligated to refer this case to the Under Secretary for 
Benefits or Director of Compensation and Pension Service for 
extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  See 
also Thun v. Peake, 22 Vet. App. 111 (2008).  There, for 
example, is no indication the Veteran has been frequently 
hospitalized on account of his PTSD; instead, most, if not 
all, of his evaluation and treatment has been on an 
outpatient basis, not as an inpatient, that is, for the times 
when he has availed himself to this treatment.  Moreover, 
there is no indication his PTSD has markedly interfered with 
his employment - meaning above and beyond that contemplated 
by his schedular rating, which, as a result of this decision, 
is being increased from 30 to 70 percent.  According to 
38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated 
this, noting that the disability rating, itself, is 
recognition that industrial capabilities are impaired.  
Therefore, extra-schedular consideration is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 
1996)..


ORDER

A higher 70 percent initial rating is granted for the PTSD, 
subject to the laws and regulations governing the payment of 
VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


